DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Publication No. 2017/0062671 A1; hereinafter Hashimoto) in view of Imazu (U.S. Publication No. 2012/0302124 A1) and Bando (U.S. Publication No. 2017/0125654 A1).
	With respect to claim 1, Hashimoto discloses a method of manufacturing a light emitting device, the method comprising: preparing an intermediate structure including a supporter [71] having a first surface and a second surface opposite the first surface, a plurality of light emitting elements arranged on the supporter each of the light emitting elements having a side surface, the plurality of light emitting elements including a first light emitting element [1] and a second light emitting element [1] (see Figure 4E), a covering layer [2] continuously and directly covering the first surface of the supporter, the side surface of the first light emitting element and the side surface of the second light emitting element, the covering layer having a top surface, and wiring electrodes [13,15] each arranged on the covering layer and a corresponding one of the light emitting elements; preparing a board [72]; pressing the intermediate structure against the light-reflective resin arranged on the board, with the wiring electrodes facing the light-reflective resin (See ¶[0076] and Figure 4E; compression molding); and removing the supporter (see Figure 4F).	Hashimoto fails to disclose wherein the wiring electrodes straddling the top surface of the covering layer or preparing a board including light-reflective resin arranged on a surface of the board; curing the light-reflective resin to form a light-reflective resin layer.
	In the same field of endeavor, Imazu teaches wherein the wiring electrodes [13n], [13p] straddling the top surface of the covering layer (see Figure 1).	Additionally in the same field of endeavor, Bando teaches preparing a board [31] including light-reflective resin [15] arranged on a surface of the board (See ¶[0043] and ¶[0074]); curing the light-reflective resin to form a light-reflective resin layer [15] (see ¶[0104]; resin must be cured in compression molding process to maintain shape);
	The implementation of wiring electrodes straddling the top surface of the covering layer as taught by Imazu allows for increased surface area for contact with external devices (see Imazu ¶[0070]). Furthermore the application of a reflective material on the surface of the final substrate allows for increased light extraction and efficiency (See Bando ¶[0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Hashimoto, Imazu, and Bando discloses wherein the pressing of the intermediate structure against the light-reflective resin includes pressing the intermediate structure against the light-reflective resin in an uncured or semi-cured state (See Hashimoto ¶[0076]; compression molding and Bando ¶[0104])
	With respect to claim 3, the combination of Hashimoto, Imazu, and Bando discloses after the removing of the supporter, applying uncured adhesive resin over the light emitting elements, placing a wavelength conversion sheet [3] including a wavelength-conversion material on the uncured adhesive resin, and curing the adhesive resin to form an adhesion layer (See Hashimoto ¶[0143]-¶[0144]; solid particles of fluorescent material).
	With respect to claim 4, the combination of Hashimoto, Imazu, and Bando discloses after the removing of the supporter, applying uncured adhesive resin over the light emitting elements, placing a wavelength conversion sheet [3] including a wavelength-conversion material on the uncured adhesive resin, and curing the adhesive resin to form an adhesion layer (See Hashimoto ¶[0143]-¶[0144]; solid particles of fluorescent material).
	With respect to claim 5, the combination of Hashimoto, Imazu, and Bando discloses wherein the placing of the wavelength conversion sheet includes forming a light diffusion layer on a surface of the wavelength conversion sheet, and bringing the light diffusion layer of the wavelength conversion sheet to face and in contact with the uncured adhesive resin (See Hashimoto ¶[0082]).
	With respect to claim 6, the combination of Hashimoto, Imazu, and Bando discloses wherein the placing of the wavelength conversion sheet includes forming a light diffusion layer on a surface of the wavelength conversion sheet, and bringing the light diffusion layer of the wavelength conversion sheet to face and in contact with the uncured adhesive resin (See Hashimoto ¶[0082]).
	With respect to claim 7, the combination of Hashimoto, Imazu, and Bando discloses wherein the preparing of the board includes applying a thermosetting resin on the board as the light-reflective resin (See Hashimoto ¶[0048] and Bando ¶[0078]; epoxy resin is utilized within light reflective resin in both)		With respect to claim 8, the combination of Hashimoto, Imazu, and Bando discloses wherein the preparing of the board includes preparing an electrically insulating board as the board (See Bando ¶[0029]).
	With respect to claim 12, the combination of Hashimoto, Imazu, and Bando discloses wherein the preparing of the board and the curing of the light-reflective resin includes forming the light-reflective resin layer having a thickness in a range from 100 µm to 200 µm (see ¶[0026])
	It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The implementation of proper thickness of the light-reflective resin allow for high reflectance while still minimizing warpage and damage due to pressing (See Bando ¶[0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the thickness of the reflective layer to suit its appropriate functionality.
	With respect to claim 14, the combination of Hashimoto, Imazu and Bando discloses removing the covering layer at the same time or after the removal of the supporter (See Hashimoto Figure 4I).
	With respect to claim 16, Hashimoto discloses a method of manufacturing a light emitting device, the method comprising: preparing an intermediate structure including a supporter [71] having a first surface and a second surface opposite to the first surface, a plurality of light emitting elements [1] arranged on the supporter, each of the light emitting elements having a side surface (See Figure 4E), a covering layer [2] arranged on the first surface of the supporter and covering the side surface of each of the light emitting elements and filling the space between adjacent ones of thePage 5 of 12Appl. No. 16/838,697 Amendment dated April 8, 2022Reply to Advisory Action of March 21, 2022light emitting elements, the covering layer having a top surface, and wiring electrodes [13,15] each arranged on and a corresponding one of the light emitting elements; preparing a board [72]; pressing the intermediate structure against the light-reflective resin arranged on the board, with the wiring electrodes facing the light-reflective resin (See ¶[0076] and Figure 4E; compression molding); removing the supporter  (see Figure 4F) and removing the covering layer at the same time or after the removal of the supporter (See Hashimoto Figure 4I).
	In the same field of endeavor, Imazu teaches wherein the wiring electrodes [13n], [13p] straddling the top surface of the covering layer (see Figure 1).	Additionally in the same field of endeavor, Bando teaches preparing a board [31] including light-reflective resin [15] arranged on a surface of the board (See ¶[0043] and ¶[0074]); curing the light-reflective resin to form a light-reflective resin layer [15] (see ¶[0104]; resin must be cured in compression molding process to maintain shape);
	The implementation of wiring electrodes straddling the top surface of the covering layer as taught by Imazu allows for increased surface area for contact with external devices (see Imazu ¶[0070]). Furthermore the application of a reflective material on the surface of the final substrate allows for increased light extraction and efficiency (See Bando ¶[0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Publication No. 2017/0062671 A1; hereinafter Hashimoto) in view of Imazu (U.S. Publication No. 2012/0302124 A1) and Bando (U.S. Publication No. 2017/0125654 A1) as applied to claim 1 above, and further in view of Hayashi (U.S. Publication No. 2017/0062663 A1)
	With respect to claim 9, the combination of Hashimoto, Imazu, and Bando fails to explicitly disclose wherein the preparing of the board includes preparing a BN board as the board.
	In the same field of endeavor, Hayashi teaches wherein the preparing of the board includes preparing a BN board as the board. (See ¶[0044]).	The implementation of BN board allows for a high reflectance from the board itself (See Hayashi ¶[0045-0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 13, the combination of Hashimoto, Imazu, and Bando fails to disclose wherein the preparing of the board includes preparing the board having a thickness in a range from 100 µm to 200 µm.
	In the same field of endeavor, Hayashi teaches preparing the board having a thickness in a range from 100 µm to 200 µm (see ¶[0053]).	It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The implementation of proper thickness of the light-reflective resin allow for high reflectance while still minimizing warpage (See Hayashi ¶[0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Publication No. 2017/0062671 A1; hereinafter Hashimoto) in view of Imazu (U.S. Publication No. 2012/0302124 A1) and Bando (U.S. Publication No. 2017/0125654 A1) as applied to claim 1 above, and further in view of Kato (U.S. Publication No. 2010/0141167 A1)
	With respect to claim 10, the combination of Hashimoto, Imazu, and Bando fails to disclose wherein the preparing of the intermediate structure includes arranging the light emitting elements in two or more of rows and two or more columns on the supporter 
	In the same field of endeavor, Kato teaches wherein the preparing of the intermediate structure includes arranging the light emitting elements [20] in two or more of rows and two or more columns on the supporter (See Figure 7).	The implementation of a light emitting element array as taught by Kato allows for light emitting elements to produce a full display with uniform junction temperatures, controlling the luminescence and color irregularities (See Kato ¶[0054]). 
	With respect to claim 11, the combination of Hashimoto, Imazu, Bando and Kato discloses wherein the preparing of the intermediate structure includes arranging the light emitting elements located in a central area of the supporter at a fixed interval and the light emitting elements located in a peripheral area of the supporter at an interval smaller than the fixed interval (See Kato Figure 7).

	Allowable Subject Matter
Claim 17 is allowed.
	With respect to claim 17, none of the prior art teaches or suggests, alone or in combination, 	a method of manufacturing a light emitting device, the method comprising: a plurality of light emitting elements arranged on the supporter, each of the light emitting elements having a side surface and element electrodes each having an upper surface and a side surface, and wiring electrodes each arranged on and straddling the top surface of the covering layer and a corresponding one of the light emitting elements and covering the upper surface and the side surface of each of the element electrodes at least partially. Page 6 of 12Appl. No. 16/838,697 Amendment dated April 8, 2022 Reply to Advisory Action of March 21, 2022
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 15, none of the prior art teaches or suggests, alone or in combination, 	wherein each of the plurality of light emitting elements has element electrodes each having an upper surface and a side surface, and the wiring electrodes cover the upper surface and the side surface of each of the element electrodes at least partially.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818